      Case 2:20-cv-01280-GBW-SMV Document 7 Filed 03/05/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


KIMBERLY BECK and TRAVIS LORENTZ,
INDIVIDUALLY and as PERSONAL
REPRESENTATIVES OF CHARLES “GAGE”
LORENTZ, DECEASED,

              Plaintiffs,

       v.                                                      No. CIV 20-1280 GBW/SMV

UNITED STATES OF AMERICA, and
ROBERT JOHN MITCHELL, INDIVIDUALLY
and in his OFFICIAL CAPACITY as a
NATIONAL PARK RANGER,

              Defendants.


      ORDER GRANTING MOTION FOR EXTENSION OF TIME TO ANSWER

       This matter comes before the Court on Defendants United States of America’s and

Robert John Mitchell’s Unopposed Motion to Extend Answer (Doc. 5). The Court finds the

Motion is well-taken and will be GRANTED.

       WHEREFORE, Defendants’ deadline to answer or otherwise respond to Plaintiffs’

Complaint is extended to and including March 26, 2021.




                                              _______________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge
      Case 2:20-cv-01280-GBW-SMV Document 7 Filed 03/05/21 Page 2 of 2




Submitted by:


/s/ Roberto D. Ortega 3/5/21
ROBERTO D. ORTEGA
Assistant United States Attorney
Attorney for Defendant United States


Approved By:

/s/ Approved electronically 3/4/21
ADAM C. FLORES
JOSEPH P. KENNEDY
SHANNON L. KENNEDY
Attorney for Plaintiffs
